USCA11 Case: 21-12994      Date Filed: 05/03/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12994
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RAYMOND BERYL ESTERS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 2:20-cr-00349-ACA-GMB-1
                   ____________________
USCA11 Case: 21-12994         Date Filed: 05/03/2022    Page: 2 of 2




2                      Opinion of the Court                 21-12994


Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
        Wilson F. Green, appointed counsel for Raymond Beryl Es-
ters in this direct criminal appeal, has moved to withdraw from fur-
ther representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and Esters’s convictions and
sentences are AFFIRMED.